10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

___suzn COLAT

 

 

 

 

————LOGED pr J,
RECEIVED MA | L Ce
Jeffrey E. Fleming SEP 21 2020
P.O. Box 20333 un SEATTLE
Reno, NV. 89515-0333 c S, DISTRICT COURT
Phone | (925)339-9111 WESTERN DSR OF WASHINETAN

Email: jeffreyefleming1960@gmail.com
UNITED STATES DISTRICT COURT FOR

THE WESTERN DISTRICT OF WASHINGTON

JURISDICTION
PLAINTIFF'S NAME, Case No.: 15-cv-00612488L ZS (_
Cheryl Kater, Suzie Kelly,
vs. MOTION TO CEASE AND DESIST

DEFENDANT'S NAME,

Churchill Downs Inc., and Big Fish
Games, Inc.

 

 

 

Mr. Fleming is seeking a Cease and Desist order for the plaintiffs and their attorneys
to not contact Mr. Fleming again for any reason. Unless a criminal act was commited
, Mr. Fleming is not interested in participating, being involved, or have anything to do
with this lawsuit. This is not Mr. Flemings complaint, nor does he want to be involved
with this lawsuit. This is the plaintiffs complaint, not Mr. Flemings.

Dated this 17" day of September, 2020.

 

 

Jeffre¥ E. Meming
09/17/2020

    

MOTION TO CEASE AND DESIST - 1

 

 
 

—XOFESS

 

snc

 
 

ORIGIN ID:RNOA (925) 339-9111 SHIP DATE: 17SEP20
JEFF FLEMMING ACTWGT: 0.20 LB

: CAD? 6992346/SSF02110
1000 HARVARD WAY #33

RENO, NV 89502 BILL CREDIT CARD
UNITED STATES US

TO UNITED STATES Te ETT
~ FOR THE WESTERN DIST-GFSWAGHI

700 STEWART ST SUITE 234p 21
SEATTLE WA 98101

fa 000~ 0000

  

 

 

ha tt Fedex |
ee

J2020200714D1 uv

 

FRI — 18 SEP 10-30A
febt) 3969 4012 4312:

WV BFIA WAM SEA

TMA

| i

'o. USSBIG/ISaS7B766 ©

 

PRIORITY OVERNIGHT |

 

 

PeOHTTES

ye "

4
a
4

af"

aa

tue

af
af’

a
(i
tJ

i

Kt

 
